     Case 2:14-cv-01554-JTM-JVM Document 171 Filed 01/15/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


THERONE MAGEE                                              CIVIL ACTION


VERSUS                                                     NO: 14-1554


WALTER REED, ET AL                                         SECTION: “H”



                                     ORDER
        Considering the recent admittance of new counsel for Plaintiff and
COVID-19 General Order No. 21-1, which suspends all jury trials until May 1,
2021;
        IT IS ORDERED that the Scheduling Order (Doc. 121) is hereby
VACATED.
        IT IS FURTHER ORDERED that a scheduling conference is SET for
January 21, 2021 at 10:30 a.m. for the purpose of selecting a new trial date
and pretrial deadlines. To participate in the conference, counsel should dial
(877) 411-9748 and enter access code: 7562821. The case manager will join the
call as the host once all parties are on the line.
             New Orleans, Louisiana this 15th day of January, 2021.



                                      ____________________________________
                                      JANE TRICHE MILAZZO
                                      UNITED STATES DISTRICT JUDGE

                                         1
